     Case 1:18-cr-00002-NONE-SKO Document 147 Filed 07/14/20 Page 1 of 2


 1    Kevin G. Little, SBN 149818
      LAW OFFICE OF KEVIN G. LITTLE
 2    Post Office Box 8656
      Fresno, California 93747
 3    Telephone: (559) 342-5800
      Facsimile: (559) 242-2400
 4    E-Mail: kevin@kevinglittle.com
 5    Attorneys for Defendant John Doe, aka Marcos Castro
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9             FOR THE EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10
11     UNITED STATES OF AMERICA,                )     Case №: 1:18-CR-00002-NONE-SKO
                                                )
12                  Plaintiff,                  )     STIPULATION TO EXTEND TIME FOR
                                                )     FILING REPLIES AND ORDER
13           vs.                                )
                                                )
14     ISRAEL ALBERTO RIVAS GOMEZ:              )
       JOHN DOE aka “Marcos Castro,”            )
15                                              )
                    Defendants.                 )
16                                              )
                                                )
17                                              )
18           Defendant Macros Castro by and through his Attorney Kevin G. Little, and the
19    United States of America, by and through McGREGOR W. SCOTT, United States
20    Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, hereby
21    stipulate to extend the time for Defendant to file replies to the Government’s oppositions.
22           The parties have agreed to extend the time for filing of the government’s
23    remaining oppositions to July 13, 2020, and the defendant’s replies shall be extended
24    from July 13, 2020 until July 27, 2020.
25
26
      Dated: July 11, 2020                                    /s/ Kevin G. Little
                                                              KEVIN LITTLE
27                                                            ATTORNEY FOR Marcos Castro
28
                                                    -1-
                STIPULATION TO EXTEND TIME FOR FILING REPLIES AND PROPOSED ORDER
     Case 1:18-cr-00002-NONE-SKO Document 147 Filed 07/14/20 Page 2 of 2


 1
 2
      Dated: July _13_, 2020                               /s/ Kathleen A. Servatius
 3                                                         KATHLEEN A. SERVATIUS
                                                           Assistant United States Attorney
 4
 5    IT IS SO ORDERED.

 6       Dated:     July 13, 2020
                                                   UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
                  STIPULATION TO EXTEND TIME FOR FILING REPLIES AND PROPOSED ORDER
